IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 113 WM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DOMINIC ANICOLA,                              :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.